Citation Nr: 1235552	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  03-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 1979 and had additional reserve service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2004, the Veteran and his wife testified at a hearing before a Veterans Law Judge seated at the RO in Philadelphia, Pennsylvania.  A transcript of the hearing has been associated with the claims files.  The Veterans Law Judge who presided at the May 2004 hearing is no longer employed by the Board.  The Veteran was advised of his right to another hearing before a current Veterans Law Judge in a letter dated in February 2008, and he declined such in a statement also dated in February 2008. 

A November 2004 Board decision remanded the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a low back disability for additional development. 

In July 2007 the Board sought an independent medical expert's opinion.

A May 2008 Board decision reopened the Veteran's previously denied claim of entitlement to service connection for a low back disability on the basis that new and material evidence had been received.  The May 2008 Board decision denied the Veteran's reopened claim. 

The Veteran appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (Court). 

In a March 2009 Order, the Court granted a joint motion of the parties, and vacated only the portion of the Board's May 2008 decision denying service connection for a low back disability.  This matter was remanded to the Board for further development and readjudication in accordance with the March 2009 joint motion.

In June 2009, the case was remanded for a travel Board hearing.

In November 2009, the Veteran testified before a Veterans Law Judge seated at the RO in Philadelphia, Pennsylvania.  A transcript of the hearing has been associated with the claims files.  The Veterans Law Judge who presided at the November 2009 hearing is no longer employed by the Board.  The Veteran was advised of his right to another hearing before a current Veterans Law Judge in a letter dated in July 2011, and he declined such in a statement dated in August 2011. 

In January 2011 and January 2012 the Board sought IME opinions. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal. 


FINDING OF FACT

An April 1980 back injury during active duty for training was acute and resolved with no residual disability; and the Veteran's current back disability is not etiologically related to his service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the Veteran was provided numerous letters, including in July 2009, which contained all required notice.  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records, and post-service treatment records were obtained.  The Veteran underwent VA examinations and IME opinions were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran served on active duty from February 1979 to June 1979, with several periods of active duty for training thereafter.  On April 28, 1980, during one such period of active duty for training, the Veteran fell from the track of an M578 Light Armored Recovery Vehicle and hit a rock with his lower back.  He was medically evaluated that day and complained of pain in his lower back where the rock hit and an inability to sit without pain.  He returned for treatment the next day and noted that his back felt "a little better."  The Veteran was assigned to light duty for five days.  An April 28, 1980, service treatment record which notes that the Veteran's prognosis was "guarded" and that he was expected to return to normal military duty on May 3, 1980.

On May 22, 1980, following this period of active duty for training, the Veteran was involved in an automobile accident.  Specifically, he was a front seat passenger in a car that was rear-ended.  He hit his head on the windshield.  The Veteran was treated for neck and low back pain.  He received follow-up treatment for complaints of headaches, neck pain, low back pain, shoulder strain and back spasms from August 1980 to September 1980.

The Veteran was admitted to a hospital in October 1980 complaining of pain and stiffness in his neck and lower back, and noted his May 1980 automobile accident while receiving treatment.  He was diagnosed with cervical and lumbosacral strain upon discharge in November 1980.  

The Veteran re-enlisted in the Air National Guard in 1981.  An August 1981 enlistment examination revealed no pertinent abnormalities.

In April 1997, while in prison, the Veteran fell out of the top bunk and hurt his back.

According to an August 1998 Pennsylvania Bureau of Disability Determination report, the Veteran related that eight years earlier, he was involved in a motor vehicle accident and sustained injuries of his back for which he was provided pain medication.  

In November 1998, the Veteran was admitted to the Mercy Hospital for psychiatric evaluation.  He related that he had been struck by a car.  He also gave a history of having accidentally fallen off a roof after he planned to jump off.  He was seen by a private physician in December 1998 complaining of low back and knee pain as a result of a November 1998 accident when he was struck by a car.  The assessment was lumbosacral strain and sprain with associated myofascitis of the paravertebral muscles.  

In a statement received in December 2004, the woman with whom the Veteran was living in 1980 indicated that he was bedridden after his active duty for training and prior to his May 22, 1980, car accident.

In a December 2004 letter, DS, M.D., stated:

[The Veteran's] initial back injury on 4/28/80 occurred as he fell from a tank while in the service.  As he began the healing process, he was involved in a motor vehicle accident on 5/2/80 that worsened an already existing back injury.

It is with a certain degree of medical certainty that [the Veteran's] lumbar disk protrusion occurred after falling from the tank while serving our country.  This was a major event that has lead [sic] to his disability.  The motor vehicle accident is considered minor in light of his current condition.

The Veteran was afforded a VA spine examination in April 2006.  The VA examiner diagnosed the appellant with lumbar strain as well as lumbar central disc protrusion L5, S1 with compression of the thecal sac, and opined that his back condition is at least as likely as not related to the injury he sustained during active duty for training in April 1980.  The examiner further stated his belief that the May 1980 automobile accident played only a minor role in his current condition, based on the clinical history given by the Veteran at the examination.  In July 2006, the same examiner reviewed the Veteran's claims files and stated that he could not render an opinion in regard to the Veteran's back condition without resorting to mere speculation as to whether it is related to service.

An August 2007 IME noted that the Veteran testified that he did not seek any medical treatment for his back between April 29, 1980, and May 22, 1980.  He noted that the Veteran was able to work as a sanitation employee (requiring bending, lifting and reaching) from June 1980 to September 1988.  He also noted that the Veteran re-enlisted in the National Guard in 1981 and a 1981 pre-enlistment examination report notes significant improvement and minimal tenderness of the spine.  Based on these and other factors learned after a complete review of the claims files, Dr. JAA concluded that the April 1980 in-service injury was not significant and did not cause the Veteran's current back disability.  He opined that the Veteran's job as a sanitation worker for eight years likely caused his current disability.

In an October 2007 letter, CC, D.O., opined that the Veteran's current back disability stems from an in-service accident in April 1980.  He also stated, "In my professional medical opinion, with a reasonable degree of medical certainty, the injuries sustained by [the Veteran] from the motor vehicle accident that occurred on May 28, 1980 was an exacerbation of a pre-existing condition.  The true injury to [the Veteran's] lumbar spine is directly related to the fall accident that occurred on April 22, 1980."

In August 2009, the Veteran submitted a June 2008 medical opinion from Dr. WB, who stated that he had evaluated the Veteran in August 1980.  He noted the Veteran's history of a fall in April 1980 and a car accident in May 1980.  He stated, "It was my impression within a reasonable degree of medical certainty that [the Veteran] had sustained an exacerbation of the lower back injury that he suffered a result of the fall from the tank in [April] 1980."  

During a November 2009 travel Board hearing, the Veteran testified that following his April 1980 accident, he spent some time in bed but was able to walk to the bathroom and to the mess hall to eat.  He also testified that following service, he picked up trash for eight years.

An April 2011 IME stated, in pertinent part:

Three [sic] is not objective medical evidence that [the Veteran] was disabled following the April 1980 [injury] and before the May 22, 1980 automobile accident. . . . In December 2004 [the Veteran] was diagnosed with a central disc protrusion L5-S1.  It is unlikely that the disc protrusion note [sic] in December 2004 can be attributed to [the Veteran's] injury in April 1980.  It is least as likely than not that any disorder of the lower back was caused by [the Veteran's] April 1980 back injury.  It is at least as likely as not that [the Veteran's] April 1980 in-service back injury was aggravated by the May 22, 1980 car accident.

An April 2012 IME summarized the medical evidence of record and stated:

There is no evidence that the [Veteran] was disabled following the in-service injury of April 28, 1980.  In fact, he was employed as a sanitation worker for over 8 years and was required to bend, reach, and lift heavy objects.  Also, the Veteran re-enlisted in the Air National Guard and his pre-enlistment examination on February 16, 1981 (actually August 16, 1981) demonstrated a normal neurological exam of the upper and lower extremities along with normal [X]-rays of the lumbosacral spine.

In my view, the service treatment record of April 28, 1980 stating that the Veteran's prognosis was "guarded" is not significant and does not correlate with the severity of the injury or its long-term consequences.  Also, [the 2004 lay statement] that the [Veteran] was "bedridden" directly contradicts the [Veteran's] sworn testimony stating that he was able to walk to the bathroom and the mess hall after the injury on April 28, 1980.

Various physicians have expressed their opinion that the Veteran's current low back condition is related to the fall from the tank on April 28, 1980.  However, they failed to provide any rationale to support their conclusion.  In fact, there is no objective evidence that the [Veteran] sustained any injuries during his military service that have a direct causal relationship to his current lumbar disabilities.  Moreover, the [Veteran] suffered multiple back injuries following discharge from the military.  As such, the Veteran's current lumbar disabilities could easily have occurred or been aggravated by his work in the city sanitation department or his numerous other back injuries following military service.

For the reasons stated above, in my opinion the [Veteran's] current lumbar disabilities are less likely than not to be related to his service-related back injury from April 28, 1980.  Furthermore, there is no objective evidence that the Veteran's April 28, 1980 in-service back injury was aggravated by the May 22, 1980 car accident.

Regarding the etiology of low back disability, the medical evidence of record shows that this disability has been diagnosed.  Upon review of the evidence, the Board notes that although the Veteran did sustain an injury to his back during active duty for training in April 1980, no residual back disability was noted subsequently.  The Veteran stated that he was feeling a little better, and he was assigned only five days of light duty.  There is no post-service medical evidence of any diagnosed back disability until after a May 1980 car accident.

Regarding the etiology of the current back disability, the Board notes that in April 2006 the Veteran underwent a VA examination.  After reviewing the claims file in July 2006, the VA examiner stated that he could not render an opinion in regard to the Veteran's back condition without resorting to mere speculation as to whether it is related to service.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The April 2011 IME opinion is contradictory, and therefore inadequate for adjudication purposes.

A December 2004 opinion from Dr. DS, an October 2007 opinion from Dr. CC and an August 2009 opinion from Dr. WB conclude that the May 1980 car accident aggravated a back disability incurred in April 1980.  None of these opinions include any reasons and bases.  Moreover, none of the opinions discuss the Veteran's eight-year history of sanitation work (requiring lifting and bending), the February 1981 pre-enlistment examination findings, or numerous other medical records documenting other back injuries after service.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Conversely, the April 2012 IME advisory opinion is clearly against the Veteran's claim.  The IME opined that the Veteran's current low back disabilities are less likely than not related to his in-service (April 1980) back injury.  He further opined that there is no objective evidence that the Veteran's in-service (April 1980) back injury was aggravated by the May 1980 car accident.  This opinion is based on a review of the Veteran's entire pertinent medical history, including his STRs and post-service medical evidence as noted above.  The consulting expert provided a detailed explanation of the rationale for his conclusion, as noted above.  Of note, the expert noted that the Veteran was employed as a sanitation worker for over eight years and was required to bend, reach, and lift heavy objects.  He also noted that the Veteran re-enlisted in the Air National Guard and his February 1981 pre-enlistment examination demonstrated a normal neurological exam of the upper and lower extremities along with normal X-ray studies of the lumbosacral spine.  (The August 2007 IME is likewise against the Veteran's claim.)  In light of the foregoing, the Board finds the April 2012 IME opinion the most probative and persuasive evidence in this matter.

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran and KM, the woman with whom he lived in 1980. 

The Veteran himself believes that his current back disability was incurred during his active service in April 1980.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's lumbosacral spine disability is related to the injury and low back pain noted during service or is otherwise related to active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value. 

Moreover, KM, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498. 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, KM essentially maintains that the Veteran's April 1980 injury was so severe that it rendered him bedridden after his active duty for training and prior to his May 1980 car accident.  In this case, the Board acknowledges that KM is competent to state that the Veteran was bedridden from the time of his April 1980 accident until the time of his May 1980 accident.  However, the Board has not found her statement on this point to be credible.  In this regard, the Board notes that the Veteran's STRs do not show that he was bedridden; rather, they note that he was ordered to light duty for a period of only five days.  Moreover, the Veteran testified that he was able to walk to the bathroom and to the mess hall following the April 1980 accident.

The Board concludes that the medical evidence is of greater probative value than the lay allegations in this case. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


